EXAMINER’S COMMENT/REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Specification
The amendment to the Abstract has been accepted by the Examiner.  

Allowable Subject Matter
Claims 1, 3-7, 9, 10 and 12-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Dupre et al., “Positive electrode materials for lithium batteries based on VOPO4”, Solid State lonics 140 (2001) 209-221 (January 21, 2001) and Zhamu et al. (US 2017/0207489), fails to teach or suggest the combination of limitations of the electrode of claim 1.

The following is an examiner’s statement of reasons for allowance: the prior art of record, Dupre et al., “Positive electrode materials for lithium batteries based on VOPO4”, Solid State lonics 140 (2001) 209-221 (January 21, 2001) and Zhamu et al. (US 2017/0207489), fails to teach or suggest the combination of limitations of the reversible sodium battery of claim 18.

The following is an examiner’s statement of reasons for allowance: the prior art of record, Dupre et al., “Positive electrode materials for lithium batteries based on VOPO4”, Solid State lonics 140 (2001) 209-221 (January 21, 2001) and Zhamu et al. (US 2017/0207489), fails to teach or suggest the combination of limitations of the electrode for a reversible sodium battery of claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724